Beck, J.
(dissenting). In my opinion there is no such absence of evidence to support the finding of the jury as to require this court to'reverse the judgment. The fact cannot be doubted that plaintiff ’ s horses were upon the railroad track. Conceding the position of the opinion that the measure of plaintiff’s damages is determined by the fact whether the animals went upon the track in one place or another, I think it cannot be said that there was no evidence upon which the jury may have found the fact as they did find it. The place of the entrance of the animals is an incidental matter, a circumstance which may be inferred from the other circumstances and facts in the case. I do not think there was an entire absence of circumstances to support the inference drawn by the jury. In my opinion the j udgment. of the district court ought to be affirmed.